

	

		II

		109th CONGRESS

		1st Session

		S. 899

		IN THE SENATE OF THE UNITED STATES

		

			April 25, 2005

			Mr. Burns introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To direct the Secretary of Agriculture to

		  convey certain land in the Beaverhead-Deerlodge and Kootenai National Forests,

		  Montana, to Jefferson County and Sanders County, Montana, for use as cemeteries

		  and other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Montana Cemetery Act of

			 2005.

		2.Conveyance to

			 jefferson county and sanders county, montana

			(a)ConveyanceNot later than 180 days after the date of

			 enactment of this Act and subject to valid existing rights, the Secretary of

			 Agriculture (referred to in this Act as the Secretary), acting

			 through the Chief of the Forest Service, shall convey to Jefferson County,

			 Montana, the Elkhorn Cemetery and to Sanders County, Montana, the Noxon

			 Cemetery, for no consideration, all right, title, and interest of the United

			 States in and to the parcels of land as described in subsection (b).

			(b)Description of

			 landThe parcels of land

			 referred to in subsection (a) are the parcels of National Forest System land

			 (including any improvements on the land) known as—

				(1)the Elkhorn Cemetery, which consists of 10

			 acres in Jefferson County located in SW1/4 Sec. 14, T. 6 N., R. 3 W.;

			 and

				(2)the Noxon Cemetery, which consists of 3.4

			 acres in Sanders County located in SE1/4, Sec. 24, T. 26 N., R. 33 W.

				(c)Additional

			 terms and conditionsThe

			 Secretary may require such additional terms and conditions for the conveyance

			 under subsection (a) as the Secretary considers appropriate to protect the

			 interests of the United States.

			

